DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 2/3/2021.  As directed by the amendment, claims 27-29, 31-33, 35 and 36 have been amended. Claims 1, 2, 7, 9, 12, 14, 17, 19, 20, 23, 25, 27-29, 31-33, 35 and 36 are pending in the instant application.
	Applicant has amended the claims such that claims 27-29, 31-33, 35 and 36 now depend from claim 1, which renders the basis of the restriction under unity of invention moot; therefore, all of the claims will be considered for examination.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Flexible Bag Spacer Device for an Inhaler.

Claim Objections
Claims 1, 2, and 9 are objected to because of the following informalities:  
Claim 1, line 1, MDI should be initially spelled out, i.e. the claim should read “ametered dose inhaler (MDI)
Claim 1, line 6 should read “the MDI”, since it is clearly referring to the aforementioned MDI
Claim 2, line 2 should not have a comma after ‘outlet’
Claim 9, line 2 should read “the MDI”, since it is clearly referring to the aforementioned MDI
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 7, 9, 12, 14, 27-29, 31 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/606,091, OR in the alternative, ‘091 in view of Hall et al. (US 2004/0234610 A1; hereinafter “Hall”).
Claims 1-11 of the copending application contain all of the limitations of instant claims 1, 2, 7, 9, 12, 14, 27-29, 31 and 32 (where combining copending claims 1+2 to provide all of the spacer structural limitations of instant claim 1, such that all of the other copending dependent claims would have the same combinations of limitations as instantly claimed, would have been obvious to an artisan before the effective filing date intended use of the instant spacer, because the instant claims are apparatus claims, and as such, the claimed invention must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does. See MPEP 2114. In the alternative, Hall teaches that it was well known in the respiratory therapy art before the effective filing date of the claimed invention that DPIs and MDIs are functionally equivalent (para [0024]), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to utilize the spacer of the copending device with an MDI (in addition to, e.g. as a kit, or instead of the recited DPI), in order to expand the market for the spacer by configuring the spacer for use with any known medicament delivery device. 
Claims 33 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1+2+8 of copending Application No. 16/606,091/’091 in view of Hall, and further in view of Sackner et al (US 4,484,577; hereinafter “Sackner”). The copending claims recite a collar, but they are silent regarding the collar being of a resiliently flexible material that urges the collar against an outer surface of the lower perimeter of the body. However, Sackner demonstrates that it was well known in the art of attaching inflatable respiratory bags (plastic envelope 11) (Fig. 6) to associated bodies (sleeve 15/mouthpiece 19) before the effective filing date 
The copending claims recite a collar, but they are silent regarding the collar being shaped and dimensioned to encircle and attach in a friction-fit or snap-fit manner to the lower perimeter of the body. However, Sackner teaches/suggests that it was known in the art of attaching inflatable respiratory bags (plastic envelope 11) (Fig. 8) to associated bodies (sleeve 15/mouthpiece 19) before the effective filing date of the claimed invention to use a collar (ring 37) shaped and dimensioned to encircle and attach in a snap-fit to the lower perimeter of the body, since it would have been clear to an artisan before the effective filing date of the claimed invention that the arrangement of the ring 37, shown as fitting over and to the right of detent ring 38 as shown in Fig. 8, is a snap-fit arrangement, as ring 37 would have to snap over detent ring 38 to arrive at the depicted connection. It would have been obvious to an artisan before the effective filing date of the claimed invention to include in, or dependent on, copending claim 8, that the collar fits over the lower perimeter of the body via a snap-fit as taught by 
Claim 36 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1+2+8 of copending Application No. 16/606,091/’091  in view of Hall, and further in view of Zoltan et al. (US 4,790,305; hereinafter “Zoltan”). The copending claims recite a collar, but they are silent regarding the collar being threaded to engage with a complementarily threaded portion of the lower perimeter of the body. However, Zoltan demonstrates that it was well known in the art of attaching inflatable respiratory bags (flexible sleeve 62 with plug 54) to associated bodies (mouthpiece member 10) before the effective filing date of the claimed invention to use a collar (cylindrical support member 52) that is threaded to engage with a complementarily threaded portion of the lower perimeter of the body (Fig. 4 in view of Figs. 1A and 3A; col. 6, lines 22-23), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to include the instant structural limitations in, or dependent on, the copending collar claim 8, thus arriving at instant claim 36, in order to recite a collar of known configuration to provide the expected result of holding the collar snuggly around the lower perimeter of the body of the spacer device.

Claims 1, 2, 7, 9, 12, 14, 17, 19, 20, 27-29 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 12-14 and 18-20 of copending Application No. 16/606,099 OR in the alternative, ‘099 in view of Hall and Elkins (US 2001/0035181 A1). 
intended use of the instant spacer, since no valves are recited in claim 1, and because the instant claims are apparatus claims, and as such, the claimed invention must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does. See MPEP 2114. In the alternative, Hall teaches that it was well known in the respiratory therapy art before the effective filing date of the claimed invention that nebulizers and MDIs are functionally equivalent (para [0024]), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to utilize the spacer of the copending device with an MDI (in addition to, e.g. as a kit, or instead of a nebulizer), in order to expand the market for the spacer by configuring the spacer for use with any known medicament delivery device, and Elkins teaches that it was known in the respiratory therapy art before the effective filing date of the claimed invention for a nebulizer device with rebreather bag (i.e. as recited by the copending claims) to be valveless (para [0015]), such that it would have been obvious to an artisan before the effective filing date of the claimed invention for the device without valves of copending claim 1 to be valveless as taught by Elkins, 
Claim 31 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 16/606,099/’099 in view of Hall and Elkins, and further in view of McKinnon et al. (US 2013/0192597 A1; hereinafter McKinnon). The copending claims lack that the bag has shape or material memory to allow it to retain an open inflated position. However, McKinnon demonstrates that it was known in the art of inflatable respiratory spacer bags before the effective filing date of the claimed invention for such bags (inflatable/deflatable reservoir 44/reservoir bag 46) to have shape or material memory to allow them to retain an open inflated position (Figs. 2/4; para [0042]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to include the instant material limitations in, or dependent on, copending claim 18 to arrive at instant claim 31, in order to provide a bag that self-inflates for convenience and/or to aid in the use of the device by automatically returning the bag to the ready-for-use state (McKinnon para [0042]) and/or provides a small degree of resistance to help a patient take in medicine to a greater degree (McKinnon, para [0049]).
Claims 33 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 16/606,099/’099 in view of Hall and Elkins, and further in view of Sackner. The copending claims recite a collar, but they are silent regarding the collar being of a resiliently flexible material that urges the collar against an outer surface of the lower perimeter of the body. However, Sackner demonstrates that it was well known in the art 
The copending claims recite a collar, but they are silent regarding the collar being shaped and dimensioned to encircle and attach in a friction-fit or snap-fit manner to the lower perimeter of the body. However, Sackner teaches/suggests that it was known in the art of attaching inflatable respiratory bags (plastic envelope 11) (Fig. 8) to associated bodies (sleeve 15/mouthpiece 19) before the effective filing date of the claimed invention to use a collar (ring 37) shaped and dimensioned to encircle and attach in a snap-fit to the lower perimeter of the body, since it would have been clear to an artisan before the effective filing date of the claimed invention that the arrangement of the ring 37, shown as fitting over and to the right of detent ring 38 as shown in Fig. 8, is a snap-fit arrangement, as ring 37 would have to snap over detent ring 38 to arrive at the depicted connection. It would have been obvious to an artisan before the effective filing date of the claimed invention to include in, or dependent on, copending claim 18, that the collar fits over the lower perimeter of the body via a snap-fit as taught by 
Claim 36 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 16/606,099/’099 in view of Hall and Elkins, and further in view of Zoltan. The copending claims recite a collar, but they are silent regarding the collar being threaded to engage with a complementarily threaded portion of the lower perimeter of the body. However, Zoltan demonstrates that it was well known in the art of attaching inflatable respiratory bags (flexible sleeve 62 with plug 54) to associated bodies (mouthpiece member 10) before the effective filing date of the claimed invention to use a collar (cylindrical support member 52) that is threaded to engage with a complementarily threaded portion of the lower perimeter of the body (Fig. 4 in view of Figs. 1A and 3A; col. 6, lines 22-23), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to include the instant structural limitations in, or dependent on, the copending collar claim 18, thus arriving at instant claim 36, in order to recite a collar of known configuration to provide the expected result of holding the collar snuggly around the lower perimeter of the body of the spacer device.

These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7, 9, 12, 14, 17, 19, 20, 23, 25, 27-29, 31-33, 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (and thus its dependent claims 2, 7, 9, 12, 14, 17, 19, 20, 23, 25, 27-29, 31-33, 35 and 36), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. To address this rejection, Applicant could amend lines 9-10 to read, “wherein the flexible bag is configured to, following actuation of the MDI, the reservoir configured to allow
Claim 12 recites the limitation "the base" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Also, there is no reference point in the claims for determining “downwardly” in line 2. For purposes of examination, the base is the portion of the body to which the bag is attached, and any body can be held such that a flexible bag attached thereto hangs downwardly as directed by gravity.
Claim 14 recites the limitation "the opposing inlet passage” in line 2.  There is insufficient antecedent basis for this limitations in the claim. To address this rejection, Applicant could amend the claim to recite “the 

Claim 27 recites the limitation "the lower perimeter" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Applicant could address this rejection by amending the claim to read “a lower perimeter”.
Regarding claim 28, there is no reference point in the claims for determining “upper” in line 2. For purposes of examination, the “upper” periphery of a bag opening is the periphery that is oriented away from the body of the bag.
Regarding claim 29, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. To address this rejection, Applicant could amend line 3 to read “is configured to spontaneously adopt an open, inflated position prior to use.”
Regarding claim 32, there is no point of reference for “vertical” in line 2, such that the scope is indeterminate. For purposes of examination, any prior art bag with a peripherally extending, resiliently flexible seam that resists collapse in any direction will be considered to read on the claimed subject matter.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 35 recites the broad recitation “a friction fit”, and the claim also recites “an O-ring conformation” which is the narrower statement of the range/limitation. The claim(s) are considered 
Regarding claim 36, it is unclear whether “a threaded collar” of line 2 is intended to be a narrower recitation of the collar of claim 27, or another collar. As best understood, for purposes of examination, it is the same collar, but this needs to be made more clear in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 9, 12, 14, 27, 28, 33 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sackner et al. (US 4,484,577; hereinafter “Sackner”). 
Regarding claim 1, Sackner discloses a valveless spacer device (Fig. 6 or 8, which have no valves) for an MDI (nebulizer 17) (col. 12, lines 11-14), the spacer device comprising: 
a body (comprising sleeve 15 and mouthpiece 19) having an inlet (comprising sleeve 15, where the medicament enters the bag) and an outlet (mouthpiece 15, where medicament exits the device) opposed from the inlet (the outlet is at the opposite end from the inlet); 
a demountable, flexible bag (flexible envelope 11) attached to the body (Fig. 6/8; col. 13, lines 33-35 or 61-63), the bag and body together defining a chamber, such that the inlet and outlet are in fluid flow communication with an interior of the chamber (the entire device of Fig. 6 or 8 constitutes a single chamber since the tubular portion is directly connected to the bag, with all components fluidly connected); 
wherein the inlet is configured to be connected to an MDI (nebulizer 17) (Fig. 6/8) containing a drug to be inhaled (col. 12, lines 11-14); 
wherein the outlet is configured to be received by a user's mouth (the outlet is within mouthpiece 19, which, by definition, is configured to be receive by a user’s mouth); and 
wherein the flexible bag, following actuation of the MDI, serves as a reservoir allowing for the formation of a cloud or mist of the drug therewithin which is then ready for inhalation (col. 11, line 64-col. 12, line 2), the flexible bag being configured to be at least partially deflatable and at least partially inflatable commensurate with a single breath and/or rebreathing (since the bag is flexible and the system is closed, the bag will necessarily at least partially deflate and at least partially inflate with a single breath and/or rebreathing, because a single breath/rebreathing will withdraw and then re-introduce air into the bag, which will necessarily cause the volume of the bag to decrease/increase, with concomitant collapse/expansion of the bag due to physics).
Regarding claim 9, Sackner discloses the spacer device of claim 1, wherein the inlet comprises a mount (the tubular projection on sleeve 15 in which nebulizer 17 is positioned in Fig. 6/8) defining an inlet passage (Fig. 6/8) for sealingly engaging with a mouthpiece of an MDI (i.e. if the mouthpiece of the MDI (not a positively recited component) had the same dimensions as the nebulizer 17) and the outlet comprises a mouthpiece (mouthpiece 19) defining an outlet passage (Fig. 6/8).    
Regarding claim 12, Sackner discloses the spacer device of claim 1, wherein the body is external to the bag and the bag depends operatively downwardly from the base (Fig. 6/8, where the device is fully capable of being held such that the bag extends downward, i.e. held with the mouthpiece pointed upwards).  
Regarding claim 14, Sackner discloses the spacer device of claim 9, wherein the body is in the form of a generally V-shaped mounting which is formed by the opposing inlet passage and the outlet passage intersecting at an angle along their respective longitudinal axes (in as far as the inlet passage and outlet passage of Sackner are right angles to each other, they form a V, and at least the body of Fig. 8 doesn’t have much more than those two passages, so it is considered “generally” V-shaped).
 spacer device of claim 1, wherein the bag has an opening (the opening of the bag through which sleeve 15 extends) including a peripheral collar (the collar of the bag around sleeve 15 in Fig. 6 OR ring 37 in Fig. 8) that is shaped and dimensioned to fit securely to the lower perimeter of the body of the spacer device (Fig. 6/8), thereby to releasably attach the bag to the body of the spacer device (col. 13, lines 33-35 or 61-63).  
Regarding claim 28, Sackner discloses the spacer device of claim 27, wherein the collar extends along an upper periphery of the bag opening (to the right in the Figs.), and extends at least partially around the opening of the bag (Fig. 6/8; where the collars extend along the entire “upper” periphery of the bag opening).
Regarding claim 33, Sackner discloses the spacer device of claim 27, wherein the collar (in Fig. 6) is made of a resiliently flexible material that urges the collar against an outer surface of the lower perimeter of the body (envelope 11 is in the form of a balloon bag which may be…shaped with an opening to define a stretch fit around tube 15, col. 13, lines 33-35).
Regarding claim 35, Sackner discloses the spacer device of claim 27, wherein the collar (ring 37) is shaped and dimensioned to encircle and attach in a snap-fit manner to the lower perimeter of the body (Fig. 8; where it would have been clear to an artisan before the effective filing date of the claimed invention that the arrangement of the ring 37, shown as fitting over and to the right of detent ring 38 as shown in Fig. 8, is a snap-fit arrangement, as ring 37 would have to snap over detent ring 38 to arrive at the depicted connection).

Claim(s) 1, 9, 12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lisberg (US 2016/0256641 A1; hereinafter “Lisberg”).
Regarding claim 1, Lisberg discloses a valveless spacer device (delivery device 20) (Fig. 1) for an MDI (comprising MDI actuator 58) (Fig. 18; para [0009]), the spacer device comprising: 
a body (comprising cap 28 and mouthpiece 22) having an inlet (opening defined by collar 36) (Fig. 12) and an outlet (the opening at the top of mouthpiece 22) opposed from the inlet (the opening defined by collar 36 is on the opposite side of the cap from the mouthpiece, and collar 36 is also angled toward mouthpiece 22, such that the inlet is considered to be opposed from the outlet); 
a demountable, flexible bag (bag 44 with end cap 46) attached to the body (Figs. 1 and 17; paras [0030] and [0036]), the bag and body together defining a chamber (Fig. 17 in view of Figs. 12 and 15), such that the inlet and outlet are in fluid flow communication with an interior of the chamber (para [00387); 
wherein the inlet is configured to be connected to an MDI (MDI actuator 58 with MDI canister) containing a drug to be inhaled (para [0038]); 
wherein the outlet is configured to be received by a user's mouth (per the definition of a mouthpiece); and 
wherein the flexible bag, following actuation of the MDI, serves as a reservoir allowing for the formation of a cloud or mist of the drug therewithin which is then ready for inhalation (para (0038]), the flexible bag being configured to be at least partially deflatable and at least partially inflatable commensurate with a single breath and/or rebreathing (since the bag is flexible and the system is .
Regarding claim 9, Lisberg discloses the spacer device of claim 1, wherein the inlet comprises a mount (MDI adaptor 40) defining an inlet passage (Fig. 12) for sealingly engaging with a mouthpiece of an MDI (Fig. 18; para [0029) and the outlet comprises a mouthpiece (mouthpiece piece 22) defining an outlet passage (the passage through the tubular mouthpiece).    
Regarding claim 12, Lisberg discloses the spacer device of claim 1, wherein the body is external to the bag and the bag depends operatively downwardly from the base (Fig. 17).  
Regarding claim 14, Lisberg discloses the spacer device of claim 9, wherein the body is in the form of a generally V-shaped mounting which is formed by the opposing inlet passage and the outlet passage intersecting at an angle along their respective longitudinal axes (Fig. 1; where the V is generally illustrated by the dashed lines, i.e. if the vertical line were shifted over to extend through the mouthpiece).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Elkins (US 2001/0035181 A1; hereinafter “Elkins”) in view of Andrews (US 2,705,954; hereinafter “Andrews”) and Miller (US 5,020,530; hereinafter “Miller”), OR in the alternative, in view of Hall et al. (US 2004/0234610 A1; hereinafter “Hall”), Andrews and Miller.
Regarding claim 1, Elkins discloses a valveless spacer device (comprising collapsible body 17) (Figs. 1-2) that is fully capable of being used for an MDI (there is nothing that would prevent the use of the bag of Elkins with an MDI rather than the disclosed nebulizer 28, e.g. by placing the mouthpiece of the MDI at opening 16, rather than nebulizer 28, and actuating the MDI into the bag. In the alternative, Hall teaches that it was well known in the respiratory therapy art before the effective filing date of the claimed invention that nebulizers and MDIs are functionally equivalent (para [0024]), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to utilize the spacer of Elkins with an MDI (in addition to, e.g. as a kit, , the spacer device comprising: 
an inlet (second opening 16) and an outlet (first opening 14) opposed from the inlet (Fig. 2); 
a demountable, flexible bag (collapsible body 17) (wherein Fig. 1 would have reasonably suggested to an artisan in the respiratory therapy art before the effective filing date of the claimed invention that bag is reversibly coupled to, i.e. demountable from, the other components using standard friction fit connectors. In the alternative, Miller is supplied as an explicit teaching regarding the obviousness using standard friction-fit connections, see Miller col. 3, lines 60-63, which would have been obvious to include in Elkins for the obvious purpose of utilizing standard (and thus easily sourced), easily-joined connections means to allow the bag to be e.g. removed from the system and cleaned), the bag defining a chamber (internal chamber 18), such that the inlet and outlet are in fluid flow communication with an interior of the chamber (Fig. 2); 
wherein the inlet is configured to be connected to an MDI containing a drug to be inhaled (see Figs. 1-2 in view of the discussion above); and 
wherein the flexible bag, following actuation of the MDI, is fully capable of serving as a reservoir allowing for the formation of a cloud or mist of the drug therewithin which is then ready for inhalation (Fig. 2), the flexible bag being configured to be at least partially deflatable and at least partially inflatable commensurate with a single breath and/or rebreathing (para [0024]).
Elkins is silent regarding a body having the inlet and outlet, the bag attached to the body, and the bag and body together defining the chamber. However, Andrews a body (e.g. tubular stiffening or connecting member 30) (Fig. 5) having an inlet (at nipple 33) and outlet (at flange 31), and the bag attached to the body (Figs. 1-2), and the bag and body together defining a chamber (Fig. 5). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the rebreather bag of Elkins to include a body having the inlet and outlet, the bag attached to the body and the bag and body together defining the chamber as taught by Andrews, in order to provide the expected results of maintaining the passageway between the user interface and the bag in an open condition at all times and maintaining a non-collapsible conduit to allow entrained medicament to flow to the user interface even when the rebreather bag is in a collapsed condition (Andrews, col. 1, lines 25-32 and col. 3, lines 14-26).
Elkins is silent regarding wherein the outlet is configured to be received by a user's mouth. However, mouthpieces were standard user interfaces before the effective filing date of the claimed invention, as demonstrated by Miller (see mouthpiece 52 in Fig. 1; col. 3, lines 49-51), and it would have been obvious to an artisan in the respiratory therapy art before the effective filing date of the claimed invention to substitute the facemask of Elkins with a mouthpiece as taught by Miller, thus arriving at the outlet being configured to be received by a user's mouth as claimed, in order to provide/utilize a user interface that directs the respiratory therapy directly into the patient’s airways without potentially irritating the patient’s face.
 spacer device of claim 1, wherein Elkins as modified by (Hall,) Andrews and Miller further discloses/teaches wherein the inlet comprises a mount defining an inlet passage for sealingly engaging with a mouthpiece of an MDI (see the obvious friction-fit connector at the bottom of the bag of Elkins in Fig. 1, in view of the obvious usage of the device with an MDI as discussed above, e.g. in view of Hall, where sealing engagement of the MDI by the connector would have been obvious to an artisan in the respiratory therapy art before the effective filing date of the claimed invention in order to ensure that all of the medicament goes into the bag and/or does not contaminate the environment) and the outlet comprises a mouthpiece defining an outlet passage (when a mouthpiece is attached to the obvious friction-fit connector at the top of the bag of Elkins in Fig. 1 as discussed above regarding Miller).    
Regarding claim 23, Elkins in view of (Hall,) Andrews and Miller teaches the spacer device of claim 1, wherein Elkins as modified by (Hall,) Andrews and Miller further discloses/teaches wherein the body comprises a frame (that of tubular stiffening or connecting member 30) joining the inlet to the outlet (see Elkins Figs. 1-2 in view of Andrews Fig. 5 as discussed above), the frame configured to define a tunnel (extending through the tubular stiffening or connecting member 30) between the inlet and the outlet and to prevent occlusion of the tunnel when the bag is deflated (Andrews col. 1, lines 25-32 and col. 3, lines 14-26).  
Regarding claim 25, Elkins in view of (Hall,) Andrews and Miller teaches the spacer device of claim 23, wherein Elkins as modified by (Hall,) Andrews and Miller further discloses/teaches wherein the frame comprises struts or braces (the  (see Elkins Figs. 1-2 in view of Andrews Fig. 5 as discussed above) being configured to prevent the bag from collapsing completely in use during deflation thereof (Andrews col. 1, lines 25-32 and col. 3, lines 14-26), thereby to prevent the tunnel being closed or becoming blocked (Andrews col. 1, lines 25-32 and col. 3, lines 14-26).

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sackner, OR in the alternative, Lisberg, OR in the alternative, Elkins in view of (Hall,) Andrews and Miller, as applied to claim 1, and further in view of Richardson (US 2014/0230817 A1; hereinafter “Richardson”). 
Regarding claim 2, Sackner, OR in the alternative, Lisberg, OR in the alternative, Elkins in view of (Hall,) Andrews and Miller, discloses/teaches the spacer device of claim 1, but Sackner, OR in the alternative, Lisberg, OR in the alternative, Elkins in view of (Hall,) Andrews and Miller, is silent regarding wherein any one or more of the body, inlet, bag or outlet, are configured to reduce a static electricity charge by being treated with an antistatic agent or being made of electrically conductive material. However, it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07, and Richardson demonstrates that it was well known in the inhaler art before the effective filing date of the claimed invention to make inhaler components out of anti-static polymers or aluminum foil (para [0093]; wherein, as a metal, aluminum is an electrically conductive material). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for any one or more of the body, 
Regarding claim 7, Sackner, OR in the alternative, Lisberg, OR in the alternative, Elkins in view of (Hall,) Andrews and Miller, discloses/teaches the spacer device of claim 1, but Sackner, OR in the alternative, Lisberg, OR in the alternative, Elkins in view of Hall, Andrews and McKinnon silent regarding wherein the bag is made of a metallised film or aluminium foil. However, it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07, and Richardson demonstrates that it was well known in the inhaler art before the effective filing date of the claimed invention to make inhaler components out of aluminum foil (para [0093]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the bag  of Sackner, OR in the alternative, Lisberg, OR in the alternative, Elkins in view of (Hall,) Andrews and Miller, to be made of a metallised film or aluminium foil as taught/suggested by Richardson, in order to configure the bag to provide the expected result of less medicament being attracted/attached to the inside of the bag so that more of the medicament reaches the airways of the user.

Claims 27, 28, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lisberg as applied to claim 1 above, and further in view of Sackner.    
Regarding claim 27, Lisberg discloses the spacer device of claim 1, wherein the bag has an opening (at the top thereof, see e.g. Fig. 1), but Lisberg is silent regarding the bag including a peripheral collar that is shaped and dimensioned to fit securely to the lower perimeter of the body of the spacer device, thereby to releasably attach the bag to the body of the spacer device. However, Sackner demonstrates that it was well known in the respiratory therapy art before the effective filing date of the claimed invention for a flexible spacer bag to have an opening (the opening of the bag 11 to the right through which sleeve 15 extends, see e.g. Fig. 6 or Fig. 8) including a peripheral collar (the collar of the bag around sleeve 15 in Fig. 6 OR ring 37 in Fig. 8) that is shaped and dimensioned to fit securely to the lower perimeter of the body (comprising sleeve 15) of a spacer device (Fig. 6/8), thereby to releasably attach the bag to the body of the spacer device (col. 13, lines 33-35 or 61-63). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the opening of the bag of Lisberg to include a peripheral collar that is shaped and dimensioned to fit securely to the lower perimeter of the body of the spacer device, thereby to releasably attach the bag to the body of the spacer device, as taught by Sackner, as a matter of design choice and/or functional substitution, in order to provide the expected result of a known, suitable and robust means for securely attaching the bag to the body.
Regarding claim 28, Lisberg in view of Sackner teaches the spacer device of claim 27, wherein Lisberg as modified by Sackner further discloses/teaches wherein the collar extends along an upper periphery of the bag opening, and extends at least partially around the opening of the bag (Lisberg Fig. 1 in view of Sackner Fig. 6 or 8).
Regarding claim 33, Lisberg in view of Sackner teaches the spacer device of claim 27, wherein Lisberg as modified by Sackner further discloses/teaches wherein the collar is made of a resiliently flexible material that urges the collar against an outer surface of the lower perimeter of the body (Lisberg Fig. 1 in view of Sackner Fig. 6 and the rejection of claim 33 in view of Sackner above).
Regarding claim 35, Lisberg in view of Sackner teaches the spacer device of claim 27, wherein Lisberg as modified by Sackner further discloses/teaches wherein the collar is shaped and dimensioned to encircle and attach in a snap-fit manner to the lower perimeter of the body (Lisberg Fig. 1 in view of Sackner Fig. 8 and the rejection of claim 35 in view of Sackner above).

Claims 27-29, 31, 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lisberg as applied to claim 1 above, and further in view of McKinnon.
Regarding claim 27, Lisberg discloses the spacer device of claim 1, wherein the bag has an opening (at the top thereof, see e.g. Fig. 1), but Lisberg is silent regarding the bag including a peripheral collar that is shaped and dimensioned to fit securely to the lower perimeter of the body of the spacer device, thereby to releasably attach the bag to the body of the spacer device. However, McKinnon demonstrates that it was known in the respiratory therapy art before the effective filing date of the claimed invention for a flexible bag (e.g. reservoir bag 68 OR self-inflating include a peripheral collar (the narrow neck of the bag to the left in Fig.4 and/or attaching device 70 OR inlet 106) that is shaped and dimensioned to fit securely to the lower perimeter of the body (right facing perimeter of housing 64 OR housing 32) of a spacer device (Fig. 4 OR 6-8), thereby to releasably attach the bag to the body of the spacer device (para [0039] OR [0047]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the opening of the bag of Lisberg to include a peripheral collar that is shaped and dimensioned to fit securely to the lower perimeter of the body of the spacer device, thereby to releasably attach the bag to the body of the spacer device, as taught by McKinnon, as a matter of design choice and/or functional substitution, in order to provide the expected result of a known, suitable and robust means for securely attaching the bag to the body.
Regarding claim 28, Lisberg in view of McKinnon teaches the spacer device of claim 27, wherein Lisberg as modified by McKinnon further discloses/teaches wherein the collar extends along an upper periphery of the bag opening, and extends at least partially around the opening of the bag (Lisberg Fig. 1 in view of McKinnon Figs. 6-8).
Regarding claim 29, Lisberg in view of McKinnon teaches the spacer device of claim 27, but Lisberg is silent regarding wherein the bag opening is biased towards an open, distended position and wherein the collar is a resiliently flexible material, and wherein the bag, when ready for use, will spontaneously adopt an open, inflated position. However, McKinnon further teaches a bag opening that is biased towards an open, distended position (para [0016]) and wherein the collar is a resiliently flexible material (Fig. 4 in view of paras [0016] and [0042], where the bag and the collar are depicted as a unitary element), and wherein the bag, when ready for use, will spontaneously adopt an open, inflated position (para [0042]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the bag and opening/collar of modified Lisberg to further include wherein the bag opening is biased towards an open, distended position and wherein the collar is a resiliently flexible material, and wherein the bag, when ready for use, will spontaneously adopt an open, inflated position as further taught by McKinnon, in order to provide a bag opening that is not blocked as the bag collapses, which could otherwise trap gas/medicament (McKinnon para [0016]), and that self-inflates for convenience and/or to aid in the use of the device by automatically returning the bag to the ready-for-use state (McKinnon para [0042]) and/or provides a small degree of resistance to help a patient take in medicine to a greater degree (McKinnon, para [0049]).
Regarding claim 31, Lisberg in view of McKinnon teaches the spacer device of claim 27, wherein Lisberg as modified by McKinnon further discloses/teaches wherein the bag has shape or material memory to allow it to retain an open inflated position (McKinnon para [0016]).  
Regarding claim 32, Lisberg in view of McKinnon teaches the spacer device of claim 27, wherein Lisberg as modified by McKinnon further discloses/teaches wherein the bag is provided with a peripherally extending, resiliently flexible seam serves to resist vertical collapse of the bag (McKinnon para [0016]).
 spacer device of claim 27, wherein Lisberg as modified by McKinnon further teaches/renders obvious wherein the collar is shaped and dimensioned to encircle and attach in a friction-fit manner to the lower perimeter of the body (Lisberg Fig. 1 in view of McKinnon Figs. 6 and 9; wherein it would have been obvious to an artisan before the effective filing date of the claimed invention that inlet 106 is friction-fit to housing 32, as a standard connection means, and it would have a similarly obvious design choice/rearrangement of parts to produce expected results for the inlet to either be inserted into housing 32 (as depicted in McKinnon Fig. 9) or inserted over the housing 32 to arrive at the claimed arrangement).

Claims 27 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Lisberg as applied to claim 1 above, and further in view of Zoltan et al. (US 4,790,305; hereinafter “Zoltan”).
Regarding claims 27 and 35, Lisberg discloses the spacer device of claim 1, wherein the bag has an opening (at the top thereof, see e.g. Fig. 1), but Lisberg is silent regarding the bag including a peripheral collar that is shaped and dimensioned to fit securely to the lower perimeter of the body of the spacer device, thereby to releasably attach the bag to the body of the spacer device, wherein the collar is threaded so as to engage with a complementarily threaded portion of the lower perimeter of the body. However, Zoltan demonstrates that it was well known in the art of attaching inflatable respiratory bags (flexible sleeve 62 with plug 54) to associated bodies (mouthpiece member 10) before the effective filing date of the a peripheral collar (cylindrical support member 52) (Fig. 3a) that is shaped and dimensioned to fit securely to the lower perimeter (at 22) of the body (mouthpiece 10) of a spacer device (Fig. 1A), thereby to releasably attach the bag to the body of the spacer device (Fig. 4; col. 6, lines 19-23), wherein the collar is threaded so as to engage with a complementarily threaded portion (means 22) of the lower perimeter of the body (Fig. 4 in view of Figs. 1A and 3A; col. 6, lines 22-23), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the bag of Lisberg to include a peripheral collar that is shaped and dimensioned to fit securely to the lower perimeter of the body of the spacer device, thereby to releasably attach the bag to the body of the spacer device, wherein the collar is threaded so as to engage with a complementarily threaded portion of the lower perimeter of the body as taught by Zoltan, as a matter of design choice and/or functional substitution, in order to provide the expected result of a known, suitable and robust means for securely attaching the bag to the body.

Allowable Subject Matter
Claims 17, 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references available to reject at least claim 1 under 35 USC 102(a)(1): Piper (US 6,390,090 B1); Mecikalski (US 5,318,016). Additional reference regarding similar spacer arrangements: Coifman (US 2006/0260606 A1). Additional references regarding the obvious use of anti-static materials in spacers or other inhaler-associated components: Geiger (US 2008/0210225 A1); Smaldone (US 2016/0339187 A1); Abrams et al. (US 2003/0041859 A1). Additional references regarding spacers comprising flexible bags: Yanda (US 3,923,043); Steelman et al. (US 2013/0276781 A1); Greco (US 5,842,467); Dhuper et al. (US 2005/0217667 A1 and US 2007/0283954 A1); Miller et al. (US 5,613,489); Farmer (US 2002/0069870 A1); Scheuch et al. (US 6,463,929 B1 and US 6,401,710 B1); Mecikalski (US 6,158,428); Andrus et al. (US 7,726,310 B2); Spector (US 4,119,097); Watchtel et al. (US 9,108,011 B2); Sievers et al. (US 2008/0035143 A1); Lee (WO 01/36032 A1); Savoullas (GB 2285396 A).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN E DITMER/Primary Examiner, Art Unit 3785